Case: 12-60205     Document: 00512024879         Page: 1     Date Filed: 10/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 18, 2012
                                     No. 12-60205
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ZHONG WEI SUN,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A095 607 161


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        Petitioner Zhong Wei Sun seeks our review of the decision of the Board of
Immigration Appeals (BIA) denying his motion to reopen his immigration
proceedings. As Sun does not challenge the BIA’s ruling that the motion to
reopen was untimely filed, he has waived this issue. See Soadjede v. Ashcroft,
324 F.3d 830, 833 (5th Cir. 2003); see also Calderon-Ontiveros v. I.N.S., 809 F.2d
1050, 1052 (5th Cir. 1986). And, as this issue is dispositive, we do not address



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-60205    Document: 00512024879          Page: 2   Date Filed: 10/18/2012

                                   No. 12-60205

Sun’s challenge of the BIA’s alternative reason for denying his motion to reopen,
viz., his ineligibility for adjustment of status.
      PETITION FOR REVIEW DENIED.




                                         2